Mr. Justice Breese delivered the opinion of the Court: The board of trustees of the town of Jacksonville, by the charter of the town, had power to pass ordinances and impose penalties for any violation of the same. Private Laws of 1849, p. 124. Jurisdiction was conferred upon justices of the peace of the town in all cases arising under the charter, and growing out of by-laws made in pursuance of the same; and appeals and writs of certiorari were allowed from their judgments, in the same manner as they were allowed from judgments of justices of the peace in other cases. At common law, when a penalty was incurred for a violation of a by-law of a corporation, it might be recovered by an action of debt or assnmpsit in any court of general jurisdiction. Com. Dig. “ By-Law ” D. 1; Barber Surgeons' Co. v. Pelson, 2 Levinz, 252; City of London v. Goree, 1 Ventris, 298; same case, 2 Levinz, 174; Grant on Corporations, 88; Israel v. Jacksonville, 1 Scam. 290. Such a penalty could not be recovered in any criminal proceeding. The statute conferring upon justices of the peace jurisdiction in such cases, must be held to authorize them to proceed as in other civil cases. The mode of recovering such penalties was not changed by authorizing justices of the peace to take cognizance of cases for their recovery. No complaint was necessary to commence a suit, and it is of no importance what the complaint made contained, or whether it was or was not under oath. The suit might have been commenced in the same manner as any other civil suit before a justice of the peace. (Scates’ Comp. 686). The summons was properly issued in the form prescribed by the statute for a summons in civil cases. No exception was allowable in the Circuit Court as to the form or service of the writ, nor to any proceedings before the justice. The duty of that court was to hear and determine the cause in a summary manner, according to its merits. Swingley v. Haynes, 22 Ill. 216; O. & M. R. R. Co. v. McCutchin, 27 Ill. 9; Stephens v. Cross, 27 Ill. 35. No bond for costs was necessary. Town of Lewiston v. Proctor, 23 Ill. 533. The judgment of the Circuit Court, dismissing the suit for irregularity in the proceedings before the justice, is reversed, and the cause remanded. Judgment reversed.